             Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 1 of 17



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 THOMAS KLAUS and RONALD C.
 KOLESAR,
                                                             Civil Action No.   1:19cv72
                         Plaintiffs,
                                                             COMPLAINT FOR DECLARATORY
         v.                                                  AND INJUNCTIVE RELIEF

 JUSTIN BRANDS, INC.,

                         Defendant.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        Thomas Klaus and Ron Kolesar, by and through undersigned counsel, seek a permanent

injunction requiring a change in Justin Brands, Inc.’s (“Defendant” or “Justin Brands”) corporate

policies to cause its online stores to become, and remain, accessible to individuals with visual

disabilities. In support thereof, Plaintiffs respectfully assert as follows:

                                         INTRODUCTION

        1.      In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

        The Department [of Justice] first articulated its interpretation that the ADA applies
        to public accommodations’ websites over 20 years ago. This interpretation is
        consistent with the ADA’s title III requirement that the goods, services, privileges,
        or activities provided by places of public accommodation be equally accessible to
        people with disabilities.

See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice, to

Congressman Ted Budd, U.S. House of Representatives (Sept. 25, 2018) (available at
            Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 2 of 17



https://images.cutimes.com/contrib/content/uploads/documents/413/152136/adaletter.pdf)            (last

accessed Mar. 13, 2019).

       2.      Thomas Klaus suffers from Leber hereditary optic neuropathy, or LHON, a genetic

disorder that rendered him totally blind more than twenty years ago. He too uses a screen reader

to navigate the Internet.

       3.      Ronald Kolesar suffers neuropathy, ataxia retinitis pigmentosa, or NARP. As a

result of this genetic disorder, he lost all useful vision in 1986. Today, he is totally blind. He uses

screen reader technology to navigate the Internet.

       4.      Screen reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6 (E.D.N.Y. Dec. 21, 2017) (J. Weinstein).

       The screen reading software uses auditory cues to allow a visually impaired user to
       effectively use websites. For example, when using the visual internet, a seeing user
       learns that a link may be “clicked,” which will bring her to another webpage,
       through visual cues, such as a change in the color of the text (often text is turned
       from black to blue). When the sighted user's cursor hovers over the link, it changes
       from an arrow symbol to a hand.

       The screen reading software uses auditory—rather than visual—cues to relay this
       same information. When a sight impaired individual reaches a link that may be
       “clicked on,” the software reads the link to the user, and after reading the text of
       the link says the word “clickable.”…Through a series of auditory cues read aloud
       by the screen reader, the visually impaired user can navigate a website by listening
       and responding with her keyboard.

Id. at *6-7. See American Federation for the Blind, Screen Readers, available at http://

www.afb.org/prodBrowseCatResults.aspx?CatID=49 (last accessed Mar. 13, 2019) (discussing

screen readers and how they work).




                                                  2
            Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 3 of 17



       5.      Defendant is a retailer that sells footwear for men, women, and children. See

Bloomberg, Company Overview of Justin Brands, Inc., available at https://www.bloomberg.com/

research/stocks/private/snapshot.asp?privcapId=4275172 (last accessed Mar. 13, 2019).

       6.      Consumers may research and purchase Defendant’s products and access other

brand-related content and services at www.justinboots.com, www.justinoriginalworkboots.com,

www.tonylama.com,        www.nocona.com,         and    www.chippewaboots.com           (collectively,

“Websites”), websites Defendant owns, operates, and controls.

       7.      In addition to researching and purchasing Defendant’s products and services from

the comfort and convenience of their homes, consumers may also use Defendant’s Websites to

sign up for email and news, find a nearby retailer that carriers Defendant’s products, contact

customer service, and more.

       8.      Defendant is responsible for the policies, practices, and procedures concerning the

Websites’ development and maintenance.

       9.      Unfortunately, Defendant denies approximately 8.1 million Americans who have

difficulty seeing access to its Websites’ goods, content, and services because the Websites are

largely incompatible with the screen reader programs these Americans use to navigate an

increasingly ecommerce world. See Press Release, United States Census Bureau, Nearly 1 in 5

People Have a Disability in the U.S., Census Bureau Reports Report Released to Coincide with

22nd Anniversary of the ADA (Jul. 25, 2012), available at https://www.census.gov/newsroom/

releases/archives/miscellaneous/cb12-134.html (last accessed Mar. 13, 2019) (“About 8.1 million

people had difficulty seeing, including 2.0 million who were blind or unable to see.”).

       10.     Plaintiffs bring this civil rights action against Defendant to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires, among



                                                 3
          Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 4 of 17



other things, that a public accommodation (1) not deny persons with disabilities the benefits of its

services, facilities, privileges and advantages; (2) provide such persons with benefits that are equal

to those provided to nondisabled persons; (3) provide auxiliary aids and services—including

electronic services for use with a computer screen reading program—where necessary to ensure

effective communication with individuals with a visual disability, and to ensure that such persons

are not excluded, denied services, segregated or otherwise treated differently than sighted

individuals; and (4) utilize administrative methods, practices, and policies that provide persons

with disabilities equal access to online content.

       11.      By failing to make its Websites available in a manner compatible with computer

screen reader programs, Defendant, a public accommodation subject to Title III, deprives

individuals who are partially sighted, visually impaired, or totally blind the benefits of its online

goods, content, and services—all benefits it affords nondisabled individuals—thereby increasing

the sense of isolation and stigma among these Americans that Title III was meant to redress.

       12.      Because Defendant’s Websites are not and have never been accessible, and because

upon information and belief Defendant does not have, and has never had, an adequate corporate

policy that is reasonably calculated to cause its Websites to become and remain accessible,

Plaintiffs invoke 42 U.S.C. § 12188(a)(2) and seek a permanent injunction requiring that:

             a) Defendant retain a qualified consultant acceptable to Plaintiffs (“Approved Web
                Accessibility Consultant”) who shall assist it in improving the accessibility of its
                Websites, including all third party content and plug-ins, so the goods and services
                on the Websites may be equally accessed and enjoyed by individuals with vision
                related disabilities;

             b) Defendant work with the Approved Web Accessibility Consultant to ensure that all
                employees involved in website and content development be given web accessibility
                training on a biennial basis, including onsite training to create accessible content at
                the design and development stages;

             c) Defendant work with the Approved Web Accessibility Consultant to perform an
                automated accessibility audit on at least a quarterly basis to evaluate whether

                                                    4
Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 5 of 17



    Defendant’s Websites may be equally accessed and enjoyed by individuals with
    vision related disabilities on an ongoing basis;

 d) Defendant work with the Approved Web Accessibility Consultant to perform end-
    user accessibility/usability testing on at least a quarterly basis with said testing to
    be performed by humans who are blind or have low vision, or who have training
    and experience in the manner in which persons who are blind use a screen reader
    to navigate, browse, and conduct business on websites, in addition to the testing, if
    applicable, that is performed using semi-automated tools;

 e) Defendant incorporate all of the Approved Web Accessibility Consultant’s
    recommendations within sixty (60) days of receiving the recommendations;

 f) Defendant work with the Approved Web Accessibility Consultant to create a Web
    Accessibility Policy that will be posted on its Websites, along with an e-mail
    address, instant messenger, and toll free phone number to report accessibility-
    related problems;

 g) Defendant directly link from the footer on each page of the Websites, a statement
    that indicates that Defendant is making efforts to maintain and increase the
    accessibility of its Websites to ensure that persons with disabilities have full and
    equal enjoyment of the goods, services, facilities, privileges, advantages, and
    accommodations of the Defendant through the Websites;

 h) Defendant accompany the public policy statement with an accessible means of
    submitting accessibility questions and problems, including an accessible form to
    submit feedback or an email address to contact representatives knowledgeable
    about the Web Accessibility Policy;

 i) Defendant provide a notice, prominently and directly linked from the footer on each
    page of the Websites, soliciting feedback from visitors to the Websites on how the
    accessibility of the Websites can be improved. The link shall provide a method to
    provide feedback, including an accessible form to submit feedback or an email
    address to contact representatives knowledgeable about the Web Accessibility
    Policy;

 j) Defendant provide a copy of the Web Accessibility Policy to all web content
    personnel, contractors responsible for web content, and Client Service Operations
    call center agents (“CSO Personnel”) for the Websites;

 k) Defendant train no fewer than three of its CSO Personnel to automatically escalate
    calls from users with disabilities who encounter difficulties using the Websites.
    Defendant shall have trained no fewer than three of its CSO personnel to timely
    assist such users with disabilities within CSO published hours of operation.
    Defendant shall establish procedures for promptly directing requests for assistance
    to such personnel including notifying the public that customer assistance is
    available to users with disabilities and describing the process to obtain that
    assistance;
                                       5
          Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 6 of 17



             l) Defendant modify existing bug fix policies, practices, and procedures to include the
                elimination of bugs that cause the Websites to be inaccessible to users of screen
                reader technology;

             m) Plaintiffs, their counsel, and its experts monitor the Websites for up to two (2) years
                after the Approved Mutually Agreed Upon Consultant validates the Websites are
                free of accessibility errors/violations to ensure Defendant has adopted and
                implemented adequate accessibility policies. To this end, Plaintiffs, through their
                counsel and its experts, shall be entitled to consult with the Approved Web
                Accessibility Consultant at their discretion, and to review any written material,
                including but not limited to any recommendations the Approved Website
                Accessibility Consultant provides Defendant.

       13.      Web-based technologies have features and content that are modified on a daily, and

in some instances an hourly, basis, and a one time “fix” to an inaccessible website will not cause

the website to remain accessible without a corresponding change in corporate policies related to

those web-based technologies. To evaluate whether an inaccessible website has been rendered

accessible, and whether corporate policies related to web-based technologies have been changed

in a meaningful manner that will cause the website to remain accessible, the website must be

reviewed on a periodic basis using both automated accessibility screening tools and end user

testing by disabled individuals.

                                   JURISDICTION AND VENUE

       14.      The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

       15.      Defendant attempts to, and indeed does so, participate in the Commonwealth’s

economic life by clearly performing business over the Internet. Through its Websites, Defendant

enters into contracts for the sale of its products with residents of Pennsylvania. These online sales

contracts involve, and indeed require, Defendant’s knowing and repeated transmission of computer

files over the Internet. See Gniewkowski v. Lettuce Entertain You, Order, ECF No. 123 (W.D. Pa

Apr. 25, 2017) clarified by Order of Court, ECF No. 169 (W.D. Pa. June 22, 2017) (Judge Schwab)


                                                   6
          Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 7 of 17



(exercising personal jurisdiction over forum plaintiff’s website accessibility claims against out-of-

forum website operator); see also Access Now Inc. v. Otter Products, LLC, 280 F.Supp.3d 287 (D.

Mass. Dec. 4, 2017) (same); Access Now, Inc. v. Sportswear, Inc., 298 F.Supp.3d 296 (D. Mass.

2018) (same).

       16.      As described in additional detail below, Plaintiffs were injured when they attempted

to access Defendant’s Websites but encountered barriers that denied their full and equal access to

the goods, content, and services of Defendant’s online stores.

       17.      Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff

Kolesar’s claims occurred.

                                            PARTIES

       18.      Plaintiff Kolesar is and, at all times relevant hereto, has been a resident of this

District. Plaintiff Klaus is a resident of Harrisburg, Pennsylvania. Both Plaintiffs are and, at all

times relevant hereto, have been legally blind and are therefore members of a protected class under

the ADA, 42 U.S.C. § 12102(2) and the regulations implementing the ADA set forth at 28 CFR

§§ 36.101 et seq.

       19.      Defendant is a Delaware corporation with its principle place of business at 610 W

Daggett Ave, Fort Worth, TX 76104-1103.

                           FACTS APPLICABLE TO ALL CLAIMS

       20.      While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website developers and web content developers often implement

digital technologies without regard to whether those technologies can be accessed by individuals



                                                 7
            Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 8 of 17



with disabilities. This is notwithstanding the fact that accessible technology is both readily

available and cost effective.

                                DEFENDANT’S ONLINE CONTENT

       21.     Defendant’s Websites allow consumers to research and purchase Defendant’s

products from the comfort and convenience of their own homes, and arrange for home delivery.

The Websites also enable consumers to sign up for email and news, find a nearby retailer that

carriers Defendant’s products, contact customer service, and more.

       22.     Defendant is responsible for the policies, practices, and procedures concerning the

Websites’ development and maintenance.

                                       HARM TO PLAINTIFF
       23.     Plaintiffs attempted to access the Websites with the screen reader auxiliary aids

they use to navigate the Internet. Unfortunately, because of Defendant’s failure to build its

Websites in a manner that is compatible with screen reader programs, Plaintiffs are unable to

understand, and thus are denied the benefit of, much of the content and services they wish to access

on the Websites. For example:

               a.      The

Websites do not provide a text

equivalent      for        non-text

elements.      Providing        text

alternatives allows information

to be rendered in a variety of

ways by a variety of users. A

person who cannot see a picture,

logo, or icon can have a text

                                                 8
          Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 9 of 17



alternative read aloud using synthesized speech. For example, Defendant’s Websites include an

image conveying sizing and fit ratings based on customer reviews. Unfortunately, Defendant fails

to match these images with clear descriptions of the customer generated feedback they represent,

thereby depriving Plaintiffs the same information that Defendant otherwise makes available to

consumers who are not partially sighted, visually impaired, or totally blind.

                 b.    The

Websites provide a five-star

rating for many products that

Defendant    sells.   Users   who

perceive content visually can see

whether a particular product has

one, two, three, four, or five

stars, and base their purchasing

decisions on this information.

Unfortunately,        Defendant’s

accessibility policies, if any, fail to provide sufficiently descriptive alternative text for this

important rating information. As a result, Plaintiffs must make their purchasing decisions without

the benefit of knowing whether the products they’re researching are well received by other

consumers.

                 c.    Some functionality is not operable through a keyboard interface. As a result,

individuals who cannot use a mouse are unable to access particular information and other content.




                                                 9
         Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 10 of 17



               d.      The

Websites prevent screen reader

users who navigate sequentially

through content from accessing

primary content directly. For

example, the Websites provide a

Size Chart that consumers may

review to determine what size

boot to purchase. Size charts are

particularly    important      to

consumers who shop online because they lack the opportunity to try on products, like the boots

that Defendant sells, before purchasing. Unfortunately, Defendant’s Websites prevent Plaintiffs

from tabbing to these Size Charts. Instead, their screen readers remain focused on the content of

the Website’s underlying pages. As a result, Plaintiffs are unable to access the sizing information

they require to confidently purchase a product that will fit, making it more likely they abandon the

online shopping experience before making a purchase.




                                                10
           Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 11 of 17



                e.      The

Websites use visual cues to

convey     content   and      other

information to sighted users.

Unfortunately, screen readers

cannot interpret these cues and

communicate the information

they represent to individuals

with visual disabilities. For

example,       consumers      who

perceive content visually will notice that many products available for purchase on Defendant’s

Websites include two prices. One price—a higher price—appears in strikethrough font. The

other—a lower price—does not. These users will likely infer that the price appearing in

strikethrough font is the “old” or “original” price, while the price appearing in regular font is the

“new” or “sale” price. Unfortunately, Plaintiffs’ screen readers cannot identify the meanings of

these two fonts so that he can make an informed decision. Instead, Plaintiffs hear two prices for

the same product, and cannot determine what they signify, like different quantities, colors, sizes,

or in this case, sales. This confusion prevents Plaintiffs from making informed purchasing

decisions, and increases the odds they will abandon the purchase process without making a

selection at all.

         24.    These barriers, and others, deny Plaintiffs full and equal access to all of the services

the Websites offer, and now deter them from attempting to use the Websites. Still, Plaintiffs would




                                                  11
          Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 12 of 17



like to, and intend to, attempt to access the Websites in the future to research the products and

services the Websites offer, or to test the Websites for compliance with the ADA.

        25.    If the Websites were accessible, i.e. if Defendant removed the access barriers

described above, Plaintiffs could independently research and purchase Defendant’s products and

access its other online content and services.

        26.    Though Defendant may have centralized policies regarding the maintenance and

operation of its Websites, Defendant has never had a plan or policy that is reasonably calculated

to make its Websites fully accessible to, and independently usable by, individuals with vision

related disabilities. As a result, the complained of access barriers are permanent in nature and likely

to persist.

        27.    The law requires that Defendant reasonably accommodate Plaintiffs’ disabilities by

removing these existing access barriers. Removal of the barriers identified above is readily

achievable and may be carried out without much difficulty or expense.

        28.    Plaintiffs have been, and in the absence of an injunction will continue to be, injured

by Defendant’s failure to provide its online content and services in a manner that is compatible

with screen reader technology.

   DEFENDANT’S KNOWLEDGE OF ONLINE ACCESSIBILITY REQUIREMENTS
        29.    Defendant has long known that screen reader technology is necessary for

individuals with visual disabilities to access its online content and services, and that it is legally

responsible for providing the same in a manner that is compatible with these auxiliary aids.

        30.    Indeed, the “Department [of Justice] first articulated its interpretation that the ADA

applies to public accommodations’ websites over 20 years ago.” As described above, on September

25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the ADA, nor the

Department’s enforcement of it, has changed this interpretation.

                                                  12
          Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 13 of 17



        31.     More recently, the United States Court of Appeals for the Ninth Circuit confirmed

the ADA applies to websites and mobile applications, equally. See Robles v. Domino's Pizza, LLC,

913 F.3d 898 (9th Cir. 2019).

         THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

        32.     There is no DOJ administrative proceeding that could provide Plaintiffs with Title

III injunctive relief.

        33.     While DOJ has rulemaking authority and can bring enforcement actions in court,

Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiffs with relief.

        34.     Plaintiffs allege violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services necessary to ensure effective communication,

and courts routinely decide these types of effective communication matters.

        35.     Resolution of Plaintiffs claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Defendant offers content and services on its Websites, and (b) whether

Plaintiffs can access the content and services.

                                 SUBSTANTIVE VIOLATION

                          Title III of the ADA, 42 U.S.C. § 12181 et seq.

         36.    The assertions contained in the previous paragraphs are incorporated by reference.

         37.    Defendant’s Websites are a place of public accommodation within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7). See Suchenko v. ECCO USA, Inc., 2018 WL 3933514,

*3 (W.D. Pa. Aug. 16, 2018) (“Simply put, Defendant in the instant case, like other corporate

defendants in Gniewkowski and Suchenko, purportedly owns, operates, and/or controls the

property upon which the alleged discrimination has taken place—i.e., its website. Therefore,
                                                  13
          Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 14 of 17



Plaintiff in this case has a nexus to the place of public accommodation and thus may claim the

protections of Title III.”).

         38.    In the broadest terms, the ADA prohibits discrimination on the basis of a disability

in the full and equal enjoyment of goods and services of any place of public accommodation. 42

U.S.C. § 12182(a). Thus, to the extent Defendant does not provide Plaintiffs with full and equal

access to its Websites, it has violated the ADA.

         39.    In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.

         40.    Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like experience

to the disabled person.

         41.    Auxiliary aids and services include, but are not limited to, audio recordings, screen

reader software, magnification software, optical readers, secondary auditory programs, large print

materials, accessible electronic and information technology, other effective methods of making

visually delivered materials available to individuals who are blind or have low vision, and other

similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

         42.    In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has



                                                   14
         Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 15 of 17



explained, “assistive technology is not frozen in time:              as technology advances, [ ]

accommodations should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630

F.3d 1153, 1163 (9th Cir. 2011).

         43.    By failing to provide its Websites’ content and services in a manner that is

compatible with auxiliary aids, Defendant has engaged, directly, or through contractual, licensing,

or other arrangements, in illegal disability discrimination, as defined by Title III, including without

limitation:

                (a)     denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on its Websites;

                (b)     affording individuals with visual disabilities access to its Websites that is

not equal to, or effective as, that afforded others;

                (c)     utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;

                (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

                (e)     failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities.

        44.     Defendant has violated Title III by, without limitation, failing to make its Websites’

services accessible by screen reader programs, thereby denying individuals with visual disabilities

the benefits of the Websites, providing them with benefits that are not equal to those it provides

others, and denying them effective communication.



                                                  15
         Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 16 of 17



       45.     Defendant has further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow its Websites to be made available

without consideration of consumers who can only access the company’s online goods, content,

and services with screen reader programs.

       46.     Making its online goods, content, and services compatible with screen readers does

not change the content of Defendant’s Websites nor result in making the Websites different, but

enables individuals with visual disabilities to access the Websites Defendant already provides.

       47.     Defendant’s ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiffs and other individuals with visual disabilities.

       48.     Plaintiffs’ claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

       49.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiffs request relief as set forth below.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for:

       (A)     A Declaratory Judgment that at the commencement of this action Defendant was in

violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendant took no action that was reasonably

calculated to ensure that its Websites are fully accessible to, and independently usable by,

individuals with visual disabilities;

       (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendant to take all steps necessary to bring its Websites into full

compliance with the requirements set forth in the ADA, and its implementing regulations, so that



                                                 16
         Case 1:19-cv-00072-AJS Document 1 Filed 03/14/19 Page 17 of 17



its Websites are fully accessible to, and independently usable by, blind individuals, and which

further directs that the Court shall retain jurisdiction for a period to be determined to ensure that

Defendant has adopted and is following an institutional policy that will in fact cause it to remain

fully in compliance with the law—the specific injunctive relief requested by Plaintiffs is described

more fully in paragraph 12 above.

       (C)     Payment of actual, statutory, and other damages, as the Court deems proper;

       (D)     Payment of costs of suit;

       (E)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendant’s compliance with the judgment (see

Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-01898-AJS (W.D. Pa.

Jan. 11, 2018) (ECF 191); see also Access Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-DJC

(D. Mass. Apr. 17, 2018) (ECF 11);

       (F)     Whatever other relief the Court deems just, equitable and appropriate; and

       (G)     An Order retaining jurisdiction over this case until Defendant has complied with

the Court’s Orders.

       Dated: March 13, 2019                  Respectfully Submitted,

                                              /s/ R. Bruce Carlson
                                              R. Bruce Carlson
                                              bcarlson@carlsonlynch.com
                                              Kevin W. Tucker
                                              ktucker@carlsonlynch.com
                                              CARLSON LYNCH, LLP
                                              1133 Penn Avenue, 5th Floor
                                              Pittsburgh, PA 15222
                                              Phone: (412) 322.9243

                                              Counsel for Plaintiff




                                                 17
